Title: To Benjamin Franklin from Rodolphe-Ferdinand Grand, [after 22 May 1781]
From: Grand, Rodolphe-Ferdinand
To: Franklin, Benjamin


[after May 22, 1781]
Mr. De Veymerange demeure rüe neuve des maturins— Jai fait Ecrire chez lui monsieur Franklin ainsy que moy, cest Sans doutte par un retour de Politesse qu’il est venu icy.
Mr Grand prie monsieur Franklin fils de vouloir bien lui envoyer Les Etats des payements quil a Laissé hier Sur son Bureau. Il à besoin de faire un nouveau travail dessus.
